Proceeding pursuant to CPLR article 78 (1) to review a determination of the respondent State Commissioner of Social Services, dated October 22, 1979 and made after a statutory fair hearing, which affirmed a determination of the local agency to reduce petitioner’s public assistance in order to recoup a broker’s fee and rent security deposit advanced by the agency to enable the petitioner to secure a new residence, and (2) to vacate a determination of the respondent county Commissioner of Social Services, dated November 27, 1979 and based upon the State Commissioner’s determination, to reduce petitioner’s public assistance in order to recoup household moving expenses furnished by the agency for the same purpose, i.e., so that petitioner could secure a new residence. Petition granted to the extent that the determinations are annulled, on the law, without costs or disbursements, and the matters are remitted to the respondents for further proceedings not inconsistent herewith. The determination of the State commissioner affirming the decision to recoup was supported by substantial evidence. The subsequent determination by the county commissioner, which was based upon the State commissioner’s determination, was proper. However, absent a finding of lack of need, petitioner’s minor children may not be deprived of the assistance which they are entitled to receive (see Matter of Westby v Berger, 54 AD2d 911; cf. Matter of Gunn v Blum, 48 NY2d 58; Matter of Brennin v Kirby, 79 AD2d 396) and there is no evidence in the record that would support such a finding. Damiani, J. P., Gulotta, O’Connor and Thompson, JJ., concur.